Exhibit 10.10

Baker Hughes Incorporated

Compensation Recoupment Policy

The Baker Hughes Incorporated Compensation Recoupment Policy (the “Policy”)
adopted by the Baker Hughes Incorporated Board of Directors (the “Board”)
outlines the general principles the Board will apply in exercising its
discretion to require certain compensation to be repaid to Baker Hughes
Incorporated (the “Company”) or its subsidiaries.

Purpose:

The purpose of this Policy is to provide the Board with the right to request and
receive reimbursement of incentive compensation under the circumstances outlined
in this policy.

Definitions:

For purposes of this Policy, the following terms shall have the meanings set
forth below:

“Short-term incentive compensation” means bonuses paid under the Baker Hughes
Incorporated Annual Incentive Plan, the Baker Hughes Incorporated Annual
Incentive Plan for Employees and the Company’s discretionary short-term bonus
program.

“Long-term incentive compensation” means long-term incentive compensation
opportunities and payments under the Company’s 2002 Director & Officer Long Term
Incentive Plan and the Baker Hughes Incorporated 2002 Employee Long Term
Incentive Plan (or successor long-term incentive programs).

“Executive officer” means the executive officers of the Company within the
meaning of Rule 3b7 promulgated under the Securities Exchange Act of 1934, as
amended.

Misconduct Leading to an Accounting Restatement

If the Board determines that gross negligence, intentional misconduct or fraud
by an executive officer or former executive officer of the Company caused or
partially caused the Company to have to restate all or a portion of any of its
financial statements, the Board, in its sole discretion, may, to the extent
permitted by law and the Company’s benefit plans and agreements, and to the
extent determined in its sole judgment that it is in the best interests of the
Company to do so, require repayment of all or a portion of any short-term
incentive compensation or long-term incentive compensation paid pursuant to
grants to such executive officer or former executive officer and/or effect the
cancellation of any unvested long-term incentive compensation, if (1) the
granting of the incentive compensation opportunity or the vesting or the payment
of the incentive compensation was contingent on the achievement of specific
financial or operating results that were listed in the financial statement that
was subsequently restated and (2) the amount of incentive compensation
opportunity granted or the vesting or the payment of the incentive compensation
would have been less had such specific financial or operating results that were
listed in the financial statements been correct.

 

1



--------------------------------------------------------------------------------

The Board may seek recoupment under this policy only if (1) the financial
restatement shall have occurred within 36 months of the filing with the
Securities and Exchange Commission of the original financial statement that was
subsequently restated and (2) the Board makes any demand for recoupment within
12 months after the restatement.

Effective Date

This policy will apply to short-term and long-term incentive compensation
opportunities and awards granted for performance periods commencing on or after
January 1, 2014.

Delegation of Authority

The Board may delegate to the Compensation Committee or any other committee of
the Board the authority to make any determinations or to take any actions under
this policy.

 

2